 


114 HR 1306 IH: ZZZ’s to A’s Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1306 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Ms. Lofgren (for herself, Mr. Honda, Mr. Grijalva, Mrs. Napolitano, Mr. Ryan of Ohio, Mr. Connolly, Mr. Gutiérrez, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to conduct a study to determine the relationship between school start times and adolescent health, well-being, and performance. 
 
 
1.Short titleThis Act may be cited as the ZZZ’s to A’s Act. 2.FindingsCongress finds the followings: 
(1)The Secretary of Education has not formally issued policy guidance on school start times. (2)Numerous local educational agencies have recently changed or are considering changing school start times in an effort to improve adolescent health, well-being, and performance. 
3.Study and reportNot later than 18 months after the date of enactment of this Act, the Secretary of Education shall— (1)conduct a study, directly or through awarding a grant or contract, to examine the relationship between school start times and adolescent health, well-being, and performance that— 
(A)provides a comprehensive review of the scientific evidence relating to school start times and adolescent health, well-being, and performance; (B)compares adolescent health, well-being, and performance among local educational agencies with different school start times; and 
(C)evaluates factors that contribute to or affect school start times; and (2)submit to Congress a report that describes— 
(A)the findings of the study; and (B)any recommendations of the Secretary based on such findings. 
4.DefinitionsIn this Act: (1)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)PerformanceThe term performance means a measurement of how well an individual achieves a desired task, and which may include academic performance and cognitive performance. (3)SecretaryThe term Secretary means the Secretary of Education. 
 
